DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-17 in the reply filed on 27 April 2021 is acknowledged.
Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2021. Applicant states in the reply filed on 27 April 2021 that newly added claims 21-29 are drawn towards the same invention identified for Group II. The Examiner respectfully disagrees. Newly added claims 21-29 appear to be slight rewordings of non-elected claims 1-6 (Group I) and claims 18-20 (Group III). Newly added claims 21-29 are still drawn towards separate inventions from the elected invention of Group II, as they do not require usage of an abrasion resistance testing machine having a plurality of test heads, respective pads having abrasive surfaces, and top disks, and the selecting of parameters related to the testing machine, as claimed in Group II. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the second pad" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the top head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “an about 415 gram steel plate” is rendered indefinite by the usage of the term “about”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James H. Heal & Co. LTD. (Martindale Abrasion and Pilling Testers 1300 Series Operator’s Guide, 2014) (hereinafter James).
Regarding claim 7, James teaches a method of testing a textile for abrasion resistance [fabric abrasion testing] (Pg. 5) comprising: preparing a plurality of samples of the textile for abrasion testing [four specimens to be tested] (Pg. 14);
outfitting an abrasion resistance testing machine with a plurality of test heads [Martindale Tester having a plurality of test heads] (see Figures on Pg. 1);
securing a respective pad with an abrasive surface below each test head [SM25 Abrasive Cloth secured to Abrading Table] (Pgs. 12-13);
securing each one of the plurality of samples for abrasion testing to a top disk of a respective test head [specimen secured into Sample Holder] (Pgs. 13-14);
setting a plurality of selected parameters for testing, wherein the plurality of selected parameters comprise a pre-selected number of rubs for movement of the plurality of test heads [preset number of rubs] (Pg. 8) and one or more of the following: 
contacting the abrasive surfaces of the pads and exposed surfaces of the corresponding samples and testing the sample according to the selected parameters [test head moves in rubbing motion for testing the samples] (Pgs. 10-14).
	Regarding claim 11, James as applied to claim 7 above teaches the claimed invention, in addition to wherein the number of rubs selected is in the range of 4,500 to 6,000 rubs (Pg. 8 and 14).
As best understood regarding claim 15, James as applied to claim 7 above teaches the claimed invention, in addition to wherein the abrasive surface of the pad is an abrasive material having a plurality of micro-replicated structures thereon [SM25 Abrasive Cloth] (Pgs. 12-13).
Regarding claim 16, James as applied to claim 7 above teaches the claimed invention, in addition to wherein the test heads comprise spindles having a weight that applies a pressure of 9 kPa or greater (Pg. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over James as applied to claim 7 above, and further in view of Jerkovic et al. (Study of the abrasion resistance in the upholstery of automobile seats, 2010) (hereinafter Jerkovic).
	Regarding claims 8-9, James as applied to claim 7 above teaches the claimed invention, except for weighing each sample for abrasion testing prior to securing the sample to the top disk for testing and after testing the samples according to the selected parameters. Jerkovic teaches abrasion testing of a textile specimen wherein weight loss of the specimen after a certain number of cycles is evaluated as a result (Pgs. 16-17 .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over James as applied to claim 7 above, and further in view of Cantin et al. (US 2017/0073859 A1) (hereinafter Cantin).
Regarding claim 10, James as applied to claim 7 above teaches the claimed invention, except for further comprising testing an abraded area of each one of the plurality of samples for a burst strength using a burst strength testing machine. Cantin teaches the usage of a burst strength testing machine for performing a burst strength test on a textile sample (Para [0034]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify James with Cantin such that the method further comprises testing an abraded area of each one of the plurality of samples for a burst strength using a burst strength testing machine in order to further evaluate textile properties of the samples.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over James as applied to claim 7 above, and further in view of Wang et al. (US 2005/0186872 A1) (hereinafter Wang)
Regarding claim 12, James as applied to claim 7 above teaches the claimed invention, except for wherein the samples include a textile treated with an application of 
Regarding claims 13-14, James in view of Wang as applied to claim 12 above teaches the claimed invention, except for further comprising washing and drying at least one set of sample a selected number of times and washing and drying a plurality of sets of samples a varying number of times. Wang additionally teaches testing of fabrics after varying wash cycles in order to determine the ability of a substrate to retain an acceptable level of a desired function through a number of laundering cycles (Para [0147-0149, 0188]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify James in view of Wang such that the method further comprises washing and drying a plurality of sets of samples a varying number of times in order to determine the ability of the samples to retain an acceptable level of a desired function through a number of laundering cycles.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of claim 16 above.
As best understood regarding claim 17, James in view of claim 16 above teaches the claimed invention, in addition to wherein weight is added to the test head for applying a desired pressure (Pg. 14). James fails to teach adding a 415 gram steel plate to the top head. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify James such that a chosen weight, such as 415 grams, is added to the top head, in order to apply a desired pressure for the abrasion test. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861